Citation Nr: 1826737	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-41 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for headaches. 

2.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.

3.  Entitlement to service connection for Graves' disease (also claimed as hyperthyroidism), to include fatigue, paresthesias, and heart arrhythmia, as due to undiagnosed illness. 


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1989 to July 1992.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.  The Veteran was provided a hearing in March 2018 with the undersigned Veterans Law Judge, and a transcript of the hearing is of record. 

The issues of service connection for headaches and service connection for Graves' disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The July 1993 rating decision, which denied service connection for headaches, became final, as the Veteran did not appeal the decision or submit new and material evidence within a year of the decision.

2.  The evidence submitted since July 1993 relates to an unestablished fact necessary to substantiate the claim for service connection for headaches and raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The July 1993 rating decision denying service connection for headaches became final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen service connection for headaches.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

New and Material Evidence 

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. § 7105 (2012).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

The Veteran is seeking to reopen service connection for headaches.  The claim was previously denied in July 1993 due to there being no medical evidence showing the Veteran's headaches are related to his active duty service.  The rating decision became final, as the Veteran did not appeal it or submit new and material evidence within one year of the decision.   

Since the prior final decision, the Veteran has submitted competent statements and testimony at a March 2018 hearing regarding the Veteran's in-service exposure to toxins and service in Southwest Asia that may be the cause of his headaches, to include discussing the results of a report by the research advisory committee on Gulf War Veteran illness.  The Veteran also mentioned a June 1991 nose injury that may also be the cause of his headaches.  The Board finds this evidence is new, as it has not been part of the record before, and material, as it relates to a factor in possibly substantiating the claim for service connection for headaches.  Therefore, the evidence is to be considered new and material, and the claim is reopened. 


ORDER

New and material evidence having been received, the petition to reopen service connection for headaches is granted.


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claims.

The Veteran contends that his Graves' disease with paresthesias, heart arrhythmia, fatigue, and his headaches are due to his active military service, to include his exposure to toxins while serving in Southwest Asia.  In March 2018, the Veteran was provided a hearing.  The Veteran testified that during his time in service, he was exposed to toxins and several fuels after spending months supplying fuels as part of an infantry company.  The Veteran stated that after service, his headaches increased in frequency.  The Veteran stated that after he was diagnosed with Graves' disease, several of his Gulf War Veteran friends advised him he may be suffering from a Gulf War Illness.  The Veteran further testified that after reading a 2008 report on Gulf War illnesses by the research advisory committee on Gulf War Veteran illnesses, several of the symptoms that were noted as a result of toxins are the same symptoms and toxins he has suffered and were exposed to.  The Veteran further stated the toxins Prostigmin bromide, PB pills, and chemical weapons such as sarin gas, which were listed in the report, were all toxins he was exposed to during his service in Southwest Asia.  He further stated that he and his fellow soldiers were ordered to take entire contents of PB pill packs and quoted the report which stated that soldiers who took high dosages of the pill had higher illness rates.  In regards to his headaches, the Veteran also noted that aside from his exposure to toxins, he also suffered a broken nose in service, which also might have contributed to his increase in headaches. 

In October 2012, the Veteran was provided VA examinations for his headaches and Graves' disease.  The examiner opined that the Veteran had migraine headaches prior to service, which were not aggravated by service, and they improved after service.  The examiner further opined that the Veteran's current headaches are most likely a milder form of his migraines which tend to improve with aging and nortryptiline.  The examiner also stated there is no relationship of the headaches to Gulf War exposures.  Regarding the Veteran's Graves' disease, the examiner opined that there is no relationship between Graves' disease and Gulf War exposures.  The examiner rationalized that risk factors for Graves' disease include family history of thyroid disease, male gender, smoking, and use of amiodarone.  The examiner further stated that recent literature stated there is some evidence of stress or infection precipitants, but those are more immediate causes and not long delayed. 

Although the examiner opined that the Veteran's headaches and Graves' disease are not related to service, the Board notes the examiner did not address the specific toxins the Veteran contends he was exposed to, including the toxins and symptoms addressed in the 2008 report referenced by the Veteran.  Further, the Board notes that due to the Veteran suffering from several issues and/or symptoms, to include headaches, Graves' disease, paresthesias, heart arrhythmia, and fatigue, an opinion addressing a potential undiagnosed illness diagnosis should have been obtained. 

Thus, because the examiner did not address all of the toxins the Veteran was exposed to, as well as not providing an opinion as to a potential undiagnosed illness, and the Veteran's recent testimony regarding his in-service toxin exposure and reference to the report by the research advisory committee on Gulf War Veteran illnesses, the Board finds that a new examination is required in order to obtain a new opinion addressing the above.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA and private treatment records relevant to the Veteran's headache and Graves' disease claims. 

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any headache condition, to include any Gulf War illness.  The record and a copy of this Remand must be made available to the examiner.

Following a review of the entire record, to include the Veteran's competent lay statements, the 2008 report on Gulf War Illness and the Health Bill for Veterans'  Scientific Findings and Recommendations by the research advisory committee on Gulf War Veteran illness, as well as the onset of current symptomatology, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed headache disability had its onset during, or is otherwise related to, his active duty service, to include his service in Southwest Asia, his toxin exposure, and his noted June 1991 nose injury. 

If the Veteran's claimed headache disability cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in Southwest Asia.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his Graves' disease with paresthesias, fatigue, and heart arrhythmia, to include any Gulf War illness.  The record and a copy of this Remand must be made available to the examiner.

Following a review of the entire record, to include the Veteran's competent lay statements, the 2008 report on Gulf War Illness and the Health Bill for Veterans'  Scientific Findings and Recommendations by the research advisory committee on Gulf War Veteran illness, as well as the onset of current symptomatology, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed Graves' disease with paresthesias, heart arrhythmia, and fatigue had its onset during, or is otherwise related to, his active duty service in Southwest Asia, to include any toxin exposure.

If the Veteran's claimed Graves' disease with paresthesias, heart arrhythmia, and fatigue cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in Southwest Asia.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran with a Supplemental Statement of the Case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




